Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on January 19, 2021 in response to the Office action (OA) mailed on August 19, 2020 have been fully considered.  Support for claim 1 amendment “an ink layer having first and second surface positioned such that said patterned adhesive layer is between the first surface of said ink layer and said carrier layer” can be found in original claim 2.  

In view of applicant’s amendment, the 35 USC 112(b) rejection is withdrawn. 

In view of applicant’s amendment to claim 1 “wherein the second surface of the ink layer is exposed”, the 35 USC 103 rejection of Claims 1-12 as being unpatentable over Chiao et al. (US 2011/0289647 A1) is modified.  Specifically, the examiner is no longer relying on the temporary support 102 of Chiao’s label that is in contact with the  indicia layer 104 with the claimed carrier layer (e.g. see Figure 1 and 0030). 

In view of applicant’s amendment to claim 1, a new 35 USC 112(a) rejection is made. 

In view of applicant’s amendment, a new 35 USC 112(b) rejection is made. 
Election/Restriction

Newly submitted claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The application contains claims directed to the following patentably distinct species:
Species A: claim 1
Species B: claim 13

The species are independent or distinct because Species A requires a patterned adhesive layer between the first surface of an ink layer and the carrier layer, wherein the second surface of the ink layer is exposed.  Species B requires a patterned adhesive layer between the first surface of an outer layer and the carrier layer, wherein the outer layer can include an adhesive layer or a protective layer, wherein a second surface of the outer layer is exposed.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the labels recites in Species B and Species A are structurally distinct such that different search queries are required for search and examination of both the species.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections

Claims 8 and 10 are objected to because these claim depend from cancelled claim 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the second surface of the ink layer is exposed”.  The specification fails to provide support for the aforementioned recitation.  Applicant has not pointed out in his/her response support for the aforementioned amendment.  The examiner is unable to find the support in the specification for the aforementioned claim recitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

allows the ink layer to relesably adhere thereto.  It is submitted that this claim depends from claim 1, wherein claim 1requires presence of a patterned adhesive layer between the first surface of the ink layer and the carrier layer.  Further, claim 1 requires that the second surface of the ink layer is exposed.  Given that the adhesive layer is between the ink layer and the carrier layer and the second surface of the ink layer is exposed, it is unclear as to how the ink layer can be relesably adhered to the carrier layer.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 2011/0289647 A1).

As to claim 1 recitation “wherein the second surface of the ink layer is exposed”, it is submitted that according to Merriam-Webster dictionary, the term “exposed” means “open to view” or “not shielded or protected”. 

As to claim 1, Chiao discloses a pressure sensitive label (“label”) that can be applied to a substrate (0001).  The label of Chiao includes an ink layer (also referred to as “a layer of indicia” by Chiao), a printable media layer, and a pressure sensitive adhesive (PSA) layer on the opposite side of the ink layer (0009, 0030, and 0032).  Moreover, Chiao discloses that a release liner (support portion including at least a carrier layer) is applied on the PSA layer (0030).  

Chiao discloses that upon application onto a substrate surface (article), the release liner is first peeled off.  The label (transfer portion) is then attached to onto the substrate surface through the pressure sensitive adhesive (0050).  As such, Chiao suggests claimed transfer portion for transfer of the transfer portion from the support portion to an article upon application of pressure to the transfer portion while the transfer portion is in contact with the article. 


or deposited with a pattern (0050).  Moreover, as to claim 1 limitation of the patterned adhesive layer in the confronting relationship with a surface of the carrier layer, as shown in Figure 1 of Chiao, the PSA layer 106 is in confronting relationship with a surface of the liner 108 (carrier layer).   


As to claim 1 limitation of the ink layer, it is submitted that the label of Chiao includes an ink layer (indicia 104) such that the adhesive layer 106 is between the ink layer 104 and the release liner 108 (carrier layer) (Figure 1 and 0030). 

As to claim 1 limitation of the patterned adhesive layer confronts less than substantially the entire surface of the carrier layer, it is submitted that Chiao does not explicitly disclose the aforementioned limitation.  However, Chiao as set forth previously discloses that the adhesive can be singled layered, or multi-layered, or deposited with a pattern (0050).   Furthermore, Chiao discloses “Throughout this disclosure, the term “layer” refers to the special arrangements that can be either a continuous or discontinuous, one provided in a pattern or uniform configuration or in random or non-regular arrangement.” (0029). Moreover, Figure 1 of Chiao discloses a discontinuous adhesive layer 106 (see Chiao at 0030 “a layer of pressure sensitive adhesive (PSA) 106 in registration with the indicia design”). Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention or it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a patterned adhesive layer in the manner as claimed, motivated by the desire to form the pressure sensitive label of Chiao. 

As to claim 1 limitation “wherein the second surface of the ink layer is exposed”, it is submitted that while Chiao discloses a temporary support 102 in contact with the indicia layer 104 (Figure 1), however, Chiao also discloses creation of a label without the temporary support.  Specifically, Chiao discloses “the label can be created using the process as illustrated in Flowchart 5000 in FIG. 9. After starting at step 6000, the next step 7000 is to provide a release liner. Next, at step 8000, the pressure sensitive adhesive is pattern coated on the release liner according to the design and dried. Next, at step 9000, an ink made of colored or non-colored resin powder is provided. Then at step 10000, the ink is deposited over the patterned PSA layer using thermograph machine such as SUNRAISE Thermographer. Precise registration between the adhesive and indicia can be achieved in this fashion. The method ends at step 11000.” (0052). A person having ordinary skill in the art would recognize that the label of Chiao would have following structure ink layer/PSA layer/release liner such that the ink layer is exposed. 

As to claim 3, Chiao discloses that a coating material such as silicone based material is provided on a surface of the release liner (0041).  Accordingly, a person 

As to claim 4, Chiao does not explicitly suggest limitation in claim 4. However, Chiao discloses removal of the release liner (0050).  As such, a person having ordinary skill in the art would have found it obvious to provide a carrier layer having a surface tension such that the ink layer can be releasably bond thereto, so that the ink layer does not remain attached to the release liner once the release liner is peeled off. 

As to claim 5, no unobvious difference is seen between the claimed carrier layer and the ink layer and the carrier layer (release liner) and the ink layer of Chiao.  Moreover, Chiao discloses removal of the release liner from the label (0050). Accordingly, it would have been obvious to arrive at the suitable dyne level (surface tension), including the claimed, motivated by the desire to ensure that the carrier layer (release liner) can be cleanly peeled off from the ink layer such that the ink layer does not remain adhered to the carrier layer.

As to claims 6 and 7, Chiao discloses “D2 CL PET 7300A/7350A” (read as D2 CL polyethylene terephthalate 7300A/7350A by the examiner) as a material for the release liner (0041).  Further, Chiao also discloses PP coated casting liner (read as 

As to claim 8, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”).  

As to claim 9, Chiao discloses a patterned ink layer 104 that is in positioned in registered with a patterned PSA layer 106 (Figure 1 and 0030). 

As to claim 10, it is submitted that claim does not set forth any specific structure and/or composition of “cold foil layer”.  Chiao discloses an ink association layer 210 (see Figure 2 and 0033), which meets claim limitation of a cold foil layer.  

As to claim 11, the ink association layer (210) of Chiao is between the adhesive layer (206) and the ink layer 204 (Figure 2 and 0033). 

As to claim 12, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”). 

Response to Arguments

Applicant's arguments filed on January 19, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1-12 as being unpatentable over Chiao et al. (US 2011/0289647 A1), applicant argues that Chiao describes the temporary support as being the outer surface of its pressure sensitive label. However, claim 1 of the present application recites an ink layer that is exposed (i.e. ink layer is the outer layer of the label).  Applicant argues that Chiao does not teach or suggest any label having a carrier, a patterned PSA, and an ink layer that is the outer layer of the label.  Pages 6-7 of the amendment. 

In response, the examiner respectfully submits that that he acknowledges that Chiao discloses a temporary support 102 in contact with the indicia layer 104 (Figure 1).  However, it is submitted that Chiao also suggests formation of a label without the temporary support. Specifically, Chiao iscloses “the label can be created using the process as illustrated in Flowchart 5000 in FIG. 9. After starting at step 6000, the next step 7000 is to provide a release liner. Next, at step 8000, the pressure sensitive adhesive is pattern coated on the release liner according to the design and dried. Next, at step 9000, an ink made of colored or non-colored resin powder is provided. Then at step 10000, the ink is deposited over the patterned PSA layer using thermograph machine such as SUNRAISE Thermographer. Precise registration . The method ends at step 11000.” (0052).   A person having ordinary skill in the art would recognize that the label of Chiao would have following structure: ink layer/patterned PSA layer/release liner, wherein the ink layer is exposed.  Accordingly, applicant’s argument is not found persuasive.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
April 18, 2021